Exhibit 10.4
AMENDED AND RESTATED
                                                                   
           WRIGHT EXPRESS CORPORATION
SEVERANCE PAY PLAN
FOR
OFFICERS
Effective Date:—————  February 22, 2005
Amended and Restated February 1, 2008
Further Amended and Restated January 1, 2009

 



--------------------------------------------------------------------------------



 



ARTICLE I — INTRODUCTION
          Wright Express Corporation and Wright Express Financial Services
Corporation (referred to collectively herein as the “Company”), hereby
establishes the Wright Express Corporation Severance Pay Plan for Officers (the
“Plan”), effective as of February 1, 2008, to provide severance benefits to
certain employees of the Company and its subsidiaries who suffer a loss of
employment under the terms and conditions set forth in the Plan. The Plan
replaces and supercedes (i) any and all severance plans, policies and/or
practices of the Company or its subsidiaries, whether written or unwritten, in
effect for covered employees prior to February 1, 2008 and (ii) any and all
severance plans, policies and or practices of any business or entity acquired by
the Company effective upon the consummation of any such acquisition, in the sole
discretion of the Company. The Plan may not be amended or changed except in
accordance with the provisions set forth below and is to be administered in the
sole and absolute discretion of the Company.
ARTICLE II — DEFINITIONS AND INTERPRETATIONS
          The following definitions and interpretations of important terms apply
to the Plan.
          (a) Agreement. The Agreement and General Release provided by the
Company to an Eligible Employee as determined in the sole and absolute
discretion of the Company in connection with his or her termination of
employment with the Company, which if executed by the Eligible Employee (and not
timely revoked), will acknowledge his or her termination of employment with the
Company and release the Company from liability for any and all claims. By
signing the Agreement and General Release, an Employee waives all rights he or
she may have under state and federal employment statutes and all common law
causes of action related to his or her employment and termination thereof.
          (b) Base Pay. For purposes hereof, Base Pay shall mean an employee’s
annual base salary or wages from the Company. Base Pay shall be determined as
reflected on the Company’s payroll records, and shall not include bonuses,
overtime pay, shift premiums, commissions, employer contributions for benefits,
incentive or deferred compensation or other additional compensation. For
purposes hereof, an Eligible Employee’s Base Pay shall include any salary
reduction contributions made on his or her behalf to any plan of the Company
under section 125 or 401(k) of the Internal Revenue Code of 1986, as amended
(“Code”). One week of Base Pay shall mean an employee’s annual Base Pay divided
by fifty-two (52).
          (c) Cause. Termination for cause shall mean termination as a result of
any of the following: (a) misappropriation or improper use or disclosure of any
confidential or proprietary information of the Company; (b) failure to comply
with any contractual obligations to the Company; (c) solicitation for hire away
from the Company any current Company employees absent the Company’s consent; or
(d) taking any action which the Company, in its sole discretion, deems to have
been inimical or detrimental to the interests of the Company

 



--------------------------------------------------------------------------------



 



          (d) Company. Wright Express Corporation and Wright Express Financial
Services Corporation.
          (e) Effective Date. February 1, 2008
          (f) Eligible Employee. Any employee of the Company who: (i) is
classified by the Company as an active, full-time employee of the Company and
who is designated as Chief Executive Officer(“CEO”), Executive Vice President
(“EVP”), Senior Vice President (“SVP”), or Vice President (“VP”), and, (ii) is
involuntarily terminated from employment for one of the reasons set forth in
Article III, Section A of the Plan. Notwithstanding the foregoing, an Eligible
Employee shall not include any individual (i) classified as an independent
contractor by the Company, (ii) being paid by or through an employee leasing
company or other third party agency, (iii) any other person classified by the
Company as a leased employee, during the period the individual is so paid or
classified even if such individual is later retroactively reclassified as a
common-law employee of the Company or an affiliate during all or any part of
such period pursuant to applicable law or otherwise.
          (g) Participant. An Eligible Employee who meets all the requirements
set forth in Article III of the Plan. An individual shall cease being a
Participant once payment of all severance pay and other benefits due to such
individual under the Plan has been completed (or upon the death of the
Participant, if earlier) and no person shall have any further rights under the
Plan with respect to such former Participant.
          (h) Plan Administrator. The Plan Administrator shall be SVP, Human
Resources.
          (i) Taxation. The Participant acknowledges and agrees that the Company
may directly or indirectly withhold from any payments under this Plan all
federal, state, city or other taxes that will be required pursuant to any law or
governmental regulation. Anything in this Plan to the contrary notwithstanding,
the terms of this Plan shall be interpreted and applied in a manner consistent
with the requirements of Section 409A of the Code and the Treasury Regulations
(“Regulations”) so as not to subject Participants to the payment of any tax or
interest which may be imposed under such section, and the Company shall have no
right to accelerate or make any payment under this Plan to the extent such
action would subject the Participant to the payment of any tax or interest under
such section. If all or a portion of the benefits and payments provided under
this Agreement constitute taxable income to Participants for any taxable year
that is prior to the taxable year in which such payments and/or benefits are to
be paid to the Participant, as a result of the Plan’s failure to comply with the
requirements of Section 409A of the Code and the Regulations, the applicable
payment or benefit shall be paid immediately to the Participant to the extent
such payment or benefit is required to be included in income.
ARTICLE III — ELIGIBILITY
          A. WHO IS ELIGIBLE?

5



--------------------------------------------------------------------------------



 



          If you meet the criteria to be determined an Eligible Employee as that
term is defined in Article II (f) above, you shall become eligible for the
severance pay described in Article IV of the Plan (i.e., you will become a
“Participant”) by meeting the requirements set forth below:
     (a) you are involuntarily terminated for one of the following reasons:

  •   a reduction in the Company’s workforce;     •   elimination or
discontinuation of your job or position provided that you are not offered a
comparable position. Comparability shall be determined in the sole and absolute
discretion of the Plan Administrator; or     •   other circumstances as the Plan
Administrator, in its sole discretion, deems appropriate for the payment of
severance;

     (b) you deliver a signed, dated and notarized Agreement to the individual
whose signature appears on the cover letter accompanying the Plan and the
Agreement by no later than the date (if any) set forth in the Agreement;
provided, however, that the timing of such release shall be in compliance with
Code Section 409A and shall not cause an impermissible delay of payment, and the
time for you to revoke such Agreement (if any) as specified in the Agreement has
expired; and
     (c) the Company has not determined that you, either prior or subsequent to
your termination of employment, have (a) misappropriated or improperly used or
disclosed any confidential or proprietary information of the Company; (b) failed
to comply with any contractual obligations to the Company; (c) solicited for
hire away from the Company, any current Company employees absent the Company’s
consent; (d) taken any action which the Company, in its sole discretion, deems
to have been inimical or detrimental to the interests of the Company; or (e) you
meet the criteria to be determined an Eligible Employee as that term is defined
in Article II (f) above.
     If you do not satisfy all of the above requirements, you shall not be
considered a Participant, and you shall not be entitled to commence or continue
to receive any benefits under the Plan. Additionally, you shall not become a
Participant, and shall not become entitled to benefits while you continue to be
employed by the Company.
          B. WHO IS NOT ELIGIBLE?
          You shall not be eligible for severance pay under this Plan if your
employment is terminated for any reason other than set forth in paragraph A,
including, but not limited to:

  •   retirement;     •   voluntary termination;     •   termination by the
Company either for cause or not for cause;

6



--------------------------------------------------------------------------------



 



  •   elimination or discontinuation of your job or position, if you are offered
a comparable position. Comparability shall be determined in the sole and
absolute discretion of the Plan Administrator.

          In addition, if you have executed a separate employment agreement with
the Company which expressly provides for severance pay, you shall not be
eligible for benefits under this Plan, unless this Plan provides for greater
benefits (as determined by the Plan Administrator). No employee of any
subsidiary of the Company outside of those subsidiary(ies) defined as the
Company by Article II (d) of this Plan shall be eligible for severance pay under
this Plan unless provided for by separate written agreement.
ARTICLE IV — SEVERANCE PAY
          A. SCHEDULE OF BENEFITS
          If you become a Participant, you will receive the following benefits
under the Plan:
          If you are an Officer of the Company and are designated by the Plan
Administrator as Chief Executive Officer (“CEO”), then (i) if you have less than
six (6) months employment service with the Company, you will receive twenty-six
(26) weeks of Base Pay; and (ii) if you have been actively employed with the
Company for a minimum of six (6) months, you will receive fifty-two (52) weeks
of Base Pay.
          If you are an Officer of the Company and are designated by the Plan
Administrator as Senior Vice President or Executive Vice President (“SVP”) or
(“EVP”), then (i) if you have less than six (6) months of employment service
with the Company, you will receive thirteen (13) weeks of Base Pay; and (ii) if
you have been actively employed with the Company for a minimum of six
(6) months, you will receive twenty-six (26) weeks of Base Pay.
          If you are an Officer of the Company and are designated by the Plan
Administrator as Vice President (“VP”) then (i) if you have less than six
(6) months of employment service with the Company, you will receive six
(6) weeks of Base Pay; and (ii) if you have been actively employed with the
Company for a minimum of six (6) months, you will receive thirteen (13) weeks of
Base Pay.
          Notwithstanding the foregoing, if the amount of severance pay that you
would have received if calculated pursuant to the most favorable formula set
forth in the Wright Express Corporation Severance Pay Plan for Non-Officer
Employees (assuming that you were an eligible participant of such plan) is
greater than the amount of severance pay calculated hereunder, then you will
receive hereunder, upon eligibility for severance pay hereunder, such higher
amount.
          Notwithstanding any provision of this Plan to the contrary, the Plan
Administrator, in its sole and absolute discretion and based on such criteria as
the Administrator deems relevant, may, vary the severance benefits under this
Plan. In no event, however, will a

7



--------------------------------------------------------------------------------



 



Participant receive more than fifty-two (52) weeks of Base Pay. In addition, in
no event will any employee be entitled to receive severance pay under this Plan
in addition to severance pay provided for under a separate employment agreement
or from any other source.
          B. HOW AND WHEN BENEFITS WILL BE PAID
          Severance pay benefits are payable at the discretion of the Company
and may be paid to you in a lump sum payment, in equal installments not less
frequently than once per month over a twelve month period, or a combination of
lump sum and equal installments not less frequently than once per month over a
twelve month period, subject to applicable federal, state and local tax
deductions and withholding.
          Amounts payable under Article IV, Section A, following termination of
employment, other than those expressly payable on a deferred basis, will be paid
in the payroll period next following the payroll period in which termination of
employment occurs except as otherwise provided in this Article IV, Section B.
Payment of any amount by reason of Participant’s termination of employment shall
be made no later than the last day of the Participant’s second taxable year
following the Participant’s taxable year in which the termination occurs.
          Short-Term Deferral Exemption. It is intended that payments made under
this Plan due to a Participant’s termination of employment that are not
otherwise subject to Section 409A of the Internal Revenue Code (“409A”) which
are paid on or before the 15th day of the third month following the end of the
Participant’s taxable year in which his termination of employment occurs shall
be exempt from compliance with 409A pursuant to the exemption for short-term
deferrals set forth in Section 1.409A-1(b)(4) of the Regulations.
          Separation Pay Exemption. It is intended that payments made under this
Plan due to a Participant’s involuntary termination that are not otherwise
subject to 409A which do not exceed two times the lesser of (a) the
Participant’s annualized compensation (determined in accordance with the
Regulations) or (b) the maximum amount that may be taken into account under
Section 401(a)(17) of the Code ($230,000245,000 for 20098) shall be exempt from
compliance with 409A pursuant to the exemption for separation pay set forth in
Section 1.409A-1(b)(9) of the Regulations.
          Six-Month Delay for Specified Employees. Anything in this Plan to the
contrary notwithstanding, payments to be made under this Plan upon termination
of Participant’s employment which are subject to 409A (“409A Payments”) shall be
delayed for six months following such termination of employment if Participant
is a Specified Employee as defined below on the date of termination of
employment. Any 409A Payment due within such six-month period shall be delayed
to the end of such six-month period. In addition, the following rules apply:
     i. The Company will adjust the 409A Payment to reflect the deferred payment
date by multiplying the payment or reimbursement by the product of the six-month
CMT Treasury Bill annualized yield rate as published by the U.S. Treasury for
the date on which such payment or reimbursement would have been made but for the
delay multiplied by a fraction, the numerator of which is the number of days by
which such payment or reimbursement was delayed and the denominator of which is
365.

8



--------------------------------------------------------------------------------



 



     ii. The Company will make the adjusted 409A Payment at the beginning of the
seventh month following Participant’s termination of employment. Notwithstanding
the foregoing, if calculation of the amounts payable by any payment date
specified in this subsection is not administratively practicable due to events
beyond the control of the Participant (or the Participant’s beneficiary or
estate) and for reasons that are commercially reasonable, payment will be made
as soon as administratively practicable in compliance with 409A and the
Regulations thereunder. In the event of Participant’s death during such
six-month period, payment will be made in the payroll period next following the
payroll period in which Participant’s death occurs.
     iii. “Specified Employee”. For purposes of this Plan, a “Specified
Employee” shall mean an employee of the Company who satisfies the requirements
for being designated a “key employee” under Section 416(i)(1)(A)(i), (ii) or
(iii) of the Code without regard to Section 416(i)(5) of the Code at any time
during a calendar year, in which case such employee shall be considered a
Specified Employee for the twelve-month period beginning on the first day of the
fourth month immediately following the end of such calendar year.
Notwithstanding the foregoing, all employees who are nonresident aliens during
an entire calendar year are excluded for purposes of determining which employees
meet the requirements of Section 416(i)(1)(A)(i), (ii) or (iii) of the Code
without regard to Section 416(i)(5) of the Code for such calendar year. The term
“nonresident alien” as used herein shall have the meaning set forth in
Regulations Section 1.409A-1(j). In the event of any corporate spinoff or
merger, the determination of which employees meet the requirements of Section
416(i)(1)(A)(i), (ii) or (iii) of the Code without regard to Section 416(i)(5)
of the Code for any calendar year shall be determined in accordance with
Regulations Section 1.409A-1(i)(6).
          You shall not be eligible after your date of termination for continued
coverage under the Company’s medical/dental plans (except to the extent you
elect to continue such coverage as under the Consolidated Omnibus Budget
Reconciliation Act of 1985 “COBRA”).
ARTICLE V — GENERAL PROVISIONS OF THE PLAN
          (a) Termination of Your Coverage. Coverage under this Plan ends when
you are no longer considered a Participant.
          (b) Re-employment. If you are re-employed by the Company after
severance has been paid to you, you will have to make arrangements, prior to
being rehired, to return any severance pay which you received in excess of one
week’s pay plus the amount of your weekly salary multiplied by the number of
weeks during the period of your separation. If, after being re-employed, your
employment with the Company is terminated for a reason set forth Article III,
you shall receive the severance pay calculated based upon your rehire date, plus
the severance

9



--------------------------------------------------------------------------------



 



pay which was refunded by you to the Company upon your re-employment or the
severance pay calculated before your rehire date which was not paid to you
because you became re-employed with the Company.
          (c) Termination, Amendment and Modification. Notwithstanding anything
in this Plan to the contrary, the Company expressly reserves the right, at any
time, for any reason, without limitation, and in its sole and absolute
discretion, to terminate, amend or modify the Plan and any or all of the
benefits provided thereunder, either in whole or in part, whether as to all
persons covered thereby or as to one or more groups thereof. The termination,
amendment or modification of the Plan shall be effected by a document in
writing.
          (d) No Additional Rights Created. Neither the establishment of this
Plan, nor any modification thereof, nor the payment of any benefits hereunder,
shall be construed as giving to any Participant, Eligible Employee (or any
beneficiary of either), or other person any legal or equitable right against the
Company or any Officer, director or employee thereof; and in no event shall the
terms and conditions of employment by the Company of any Eligible Employee be
modified or in any way affected by this Plan. There is no promise of employment
of any kind by the Company contained in this Plan. Regardless of what this Plan
provides, the Company remains free to change wages and all other working
conditions without notice of agreement. The Company also continues to have the
absolute right to terminate your employment with or without cause.
          (e) Records. The records of the Company with respect to employment
history, Base Salary, Years of Service, absences, and all other relevant matters
shall be conclusive for all purposes of this Plan.
          (f) Construction. The respective terms and provisions of the Plan
shall be construed, whenever possible, to be in conformity with the requirements
of ERISA, or any subsequent laws or amendments thereto. To the extent not in
conflict with the preceding sentence or another provision in the Plan, the
construction and administration of the Plan shall be in accordance with the laws
of Maine (without reference to its conflicts of law provisions).
          (g) Severability. Should any provisions of the Plan be deemed or held
to be unlawful or invalid for any reason, such fact shall not adversely affect
the other provisions of the Plan unless such determination shall render
impossible or impracticable the functioning of the Plan, and in such case, an
appropriate provision or provisions shall be adopted so that the Plan may
continue to function properly.
          (h) Unfunded Plan. The Company shall pay for benefits under the Plan
out of its general assets. No Participant or any other person shall have any
interest whatsoever in any specific asset of the Company. To the extent that any
person acquires a right to receive payments under this Plan, such right shall
not be secured by any assets of the Company. The obligations of the Company may
be funded through contributions to a trust or otherwise, but the obligations of
the Company are not required to be funded under this Plan unless required by
law.
          (i) Nontransferability. In no event shall the Company make any payment
under this Plan to any assignee or creditor of a Participant, except as
otherwise required by law.

10



--------------------------------------------------------------------------------



 



Prior to the time of a payment hereunder, a Participant shall have no rights by
way of anticipation or otherwise to assign or otherwise dispose of any interest
under this Plan, nor shall rights be assigned or transferred by operation of
law.
          (j) Incompetency. In the event that the Plan Administrator finds that
a Participant is unable to care for his or her affairs because of illness or
accident, then benefits payable hereunder, unless claim has been made therefor
by a duly appointed guardian, committee, or other legal representative, may be
paid in such manner as the Plan Administrator shall determine, and the
application thereof shall be a complete discharge of all liability for any
payments or benefits to which such Participant (or designated beneficiary) was
or would have been otherwise entitled under this Plan.
          (k) Welfare Plan. The Company intends that this Plan constitute a
“welfare plan” under ERISA and any ambiguities in this Plan shall be construed
to effect that intent.
          (l) Termination, Amendment and Modification. Notwithstanding anything
in this Plan to the contrary, the Company expressly reserves the right, at any
time, for any reason, without limitation, and in its sole and absolute
discretion, to terminate, amend or modify the Plan and any or all of the
benefits provided thereunder, either in whole or in part, whether as to all
persons covered thereby or as to one or more groups thereof. The termination,
amendment or modification of the Plan shall be effected by a document in
writing.
          (m) Exclusive Benefit. A Participant who receives severance benefits
under this Plan shall not be eligible to receive severance benefits under the
Wright Express Corporation Severance Pay Plan for Non-Officers.
ARTICLE VI — OTHER IMPORTANT INFORMATION
          (a) Claim Procedure.
          How to File a Claim. If you are a Participant in the Plan, you will
automatically receive the benefits set forth under Article IV of the Plan. If
you feel you have not been provided with all benefits to which you are entitled
under the Plan, you may file a written claim with the Plan Administrator with
respect to your rights to receive benefits from the Plan. If you wish to make a
claim for payment of benefits under the Plan, a claim must be filed by
contacting the Human Resources Department at the Company’s headquarter in South
Portland, Maine within 90 days of the date you received notification from the
Company that your benefits were denied. You may be required to provide
additional information. After your claim has been processed, you will be
notified in writing if any benefits are denied in whole or in part, or if any
additional information is required by the office that processes your claim. You
will receive this written notification within 90 days after it is filed. Under
special circumstances, the Plan Administrator may require an additional period
of not more than 90 days to review your claim. If this occurs, you will be
notified in writing as to the length of the extension, the reason for the
extension, and any other information needed in order to process your claim. If
you are not notified within the 90-day (or 180-day, if so extended) period, you
may consider your claim to be denied.

11



--------------------------------------------------------------------------------



 



          How to Appeal a Claim. If your claim is denied, in whole or in part,
you will be notified in writing of the specific reason(s) for the denial, the
exact plan provision(s) on which the decision was based, what additional
material or information is relevant to your case, and what procedure you should
follow to get your claim reviewed again. If you do not agree with the reason why
your claim was denied in whole or in part, you then have sixty (60) days to
appeal the decision to the Plan Administrator.
          Your appeal must be submitted in writing. You may request to review
pertinent documents, and you may submit a written statement of issues and
comments. You must state why you believe the claim should not have been denied
and submit any data, questions or comments you think are appropriate.
          Your appeal will be reviewed by the Company, and a decision will be
made within sixty (60) days after the appeal is received. Under special
circumstances, the Plan Administrator may require an additional period of not
more than 60 days to review your appeal. If this occurs, you will be notified in
writing as to the length of the extension, not to exceed 120 days from the day
on which your appeal was received.
          If your appeal is denied, in whole or in part, you will be notified in
writing of the specific reason(s) for the denial and the exact plan provision(s)
on which the decision was based. The decision on your appeal will be final and
binding on all parties and persons affected thereby. If you are not notified
within the 60-day (or 120-day, if so extended) period, you may consider your
appeal as denied.
          (b) Plan Interpretation and Benefit Determination. The Plan is
administered and operated by the Plan Administrator, who has the exclusive
discretionary authority and power to determine eligibility for benefits and to
construe the terms and provisions of the Plan, to determine questions of fact
and law arising under the Plan, to direct disbursements pursuant to the Plan and
to exercise all other powers specified herein or which may be implied from the
provisions hereof. The Plan administrator may adopt such rules for the conduct
of the administration of the Plan as it may deem appropriate. All
interpretations and determinations of the Plan Administrator shall be final and
binding upon all parties and persons affected thereby. The Plan Administrator
may appoint one or more individuals and delegate such of its powers and duties
as it deems desirable to any such individual(s), in which case every reference
herein made to the Plan Administrator shall be deemed to mean or include the
appointed individual(s) as to matters within their jurisdiction.
          (c) Your Rights Under ERISA. The following is a statement of your
rights under Federal law as required by the U.S. Department of Labor:
          As a participant in this Plan, you are entitled to certain rights and
protections under the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”). ERISA provides that all Plan participants shall be entitled
to:

12



--------------------------------------------------------------------------------



 



  •   Examine, without charge, at the Plan Administrator’s office and at other
specified locations, all Plan documents and copies of all documents filed by the
Plan with the U.S. Department of Labor, such as detailed annual reports and Plan
descriptions.     •   Obtain copies of all Plan documents and other Plan
information upon written request to the Plan Administrator. The Plan
Administrator may make a reasonable charge for the copies.     •   Receive a
summary of the latest annual financial report of the Plan. The Plan
Administrator is required by law to furnish each participant with a copy of such
summary.

          In addition to creating rights for Plan participants, ERISA imposes
duties upon the people who are responsible for the operation of the employee
benefit Plan. The people who operate your Plan, called “fiduciaries” of the
Plan, have a duty to do so prudently and in the interest of you and other Plan
participants and beneficiaries. The named fiduciary is Wright Express
Corporation. It is illegal for anyone to prevent you from obtaining a benefit or
exercising your rights under ERISA by firing you or discriminating against you
in any way.
          If your claim for a benefit is denied in whole or in part, you must
receive a written explanation of the reason for the denial. You have the right
to a review and reconsideration of a denial of benefits under the Plan.
          Under ERISA, there are steps you can take to enforce the above rights.
For instance, if you request materials from the Plan and do not receive them
within thirty (30) days, you may file suit in a federal court. In such a case,
the court may require the Plan Administrator to provide the materials and pay
you up to $110 a day until you receive the requested materials, unless the
materials were not sent because of reasons beyond the control of the Plan
Administrator.
          If you have a claim for benefits which is denied or ignored, in whole
or in part, you may file suit in a state or Federal court. If you believe that
Plan fiduciaries misused the Plan’s money, or that you have been discriminated
against for asserting your rights, you may seek assistance from the U.S.
Department of Labor, or you may file suit in a federal court. The named
fiduciary is Wright Express Corporation.
          If you file a suit, the court will decide who should pay court costs
and legal fees. If you are successful, the court may order the person you have
sued to pay these costs and fees. If you lose, the court may order you to pay
these costs and fees, for example, if the court finds that your claim is
frivolous.
          If you have questions about your Plan, you should contact the Plan
Administrator. If you have any questions about this statement or about your
rights under ERISA, you should contact the nearest Area office of the U.S.
Labor-Management Services Administration, Department of Labor, listed in your
telephone directory.

13



--------------------------------------------------------------------------------



 



          (d) Plan Document. This document shall constitute both the plan
document and summary plan description and shall be distributed to all Eligible
Employees in this form.
          (e) Other Important Facts.

     
OFFICIAL NAME OF THE PLAN:
  Wright Express Corporation Severance Pay Plan for Officers
 
   
SPONSOR:
  Wright Express Corporation
 
  97 Darling Avenue
 
  South Portland, Maine 04106
 
  (207) 773-8171
 
   
PLAN NUMBER:
  516
 
   
TYPE OF PLAN:
  Employee Welfare Severance Benefit Plan
 
   
TYPE OF ADMINISTRATION:
  Employer Administered
 
   
PLAN ADMINISTRATOR:
  SVP, Human Resources
 
  Wright Express Corporation
 
  97 Darling Avenue
 
  South Portland, Maine 04106
 
  (207) 773-8171
 
   
EFFECTIVE DATE:
  February 22, 2005
 
   
RECORDS
  The Plan Administrator keeps records of the Plan and is responsible for the
administration of the Plan. The Plan Administrator will also answer any
questions you may have about the Plan.
 
   
AGENT FOR SERVICE OF LEGAL PROCESS:
  General Counsel
Wright Express Corporation
 
  97 Darling Avenue
South Portland, Maine 04106
 
  (207) 773-8171

14